Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 1 of 9 PageID #: 80



UNITED STATES DISTRICT C.OURT
EASTERN DISTRICT OF NEW YORK
                                                                    X

KENNETH V. IACONE, SR., MC#l54549,                                      ANSWER TO THE
                                                                        COMPLAINT BY
                                                       Plaintiff,       DEFENDANTS CUADROS
                                                                        AND ZIELINSKI
                             -against-
                                                                        19   Civ.38s9 (KAMXVMS)
     POLICE STATION; pOLICE OFFICER
 123'd
CUADROS, SHIELD NO. 20548; POLICE OFFICER                               JURY TRIAL DEMANDED
ZIELINSKI, SHIELD NO. 12893,I

                                                    Defendants



               Defendants Police Officer Cuadros and Police Officer Zielinski, by their attorney

James    E. Johnson, Cotporation Counsel of the City of New York, for their Answer to                      the

Complaint, respectfully allege as follows:

         1.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth   in   Section 'oI"   of the Complaint on pages        I   and 3,2 entitled "Previous

Lawsuits," except admit that Plaintiff purports to state that Plaintiff has not begun other lawsuits

in state or federal couft dealing with the same facts underlying the instant action.

         2.    Deny the allegations set forth in Section    "ll"    of the Complaint on page 3, entitled

"Place of Present Conflnement," except admit that Plaintiff purports to proceed as stated therein

and that charges against Plaintiff arising from his affest on October 31,2018 were dismissed, and

deny knowledge and inforrnation sufficient to form a belief as to the truth of the allegations that

at the time of the filing of the Complaint Plaintiff was incarcerated in New Jersey, and further

deny knowledge and information sufficient          to form a belief as it         relates   to any   grievance

I
  By Order dated October 30,2019, Police Officers Cuadros and Zielinski were deemed added to
the caption.

t The pages referred to herein   coruespond to the ECF pagination of Docket Entry            No. l.
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 2 of 9 PageID #: 81



procedure applicable to Plaintiff, and further deny knowledge and information sufficient to form

a belief as to whether    Plaintiff contacted the New York City Police Department Internal Affairs

Bureau to make a civilian complaint.

        3.      Deny the allegations set forth in Section   "lII" of the Complaint on page 5, entitled
"Parties," except admit that Plaintiff purports to identify the parties and their services addresses

as stated therein.

        4.      Section   "IV" of the Complaint on page 6,entitled "statement of Claim,"     does not

contain averments of fact, and therefore no response is required.

        5.      Deny the allegations set forth in Paragraph "l" of page 7 of the Complaint, except

admit that on October 31,2018, Plaintiff was a passenger in a vehicle that was the subject of a

traffic stop conducted by members of the New York City Police Department ("NYPD") assigned

to the l23rd Precinct in Staten Island, New York.

        6.      Deny the allegations set forth in Paragraph "2" of page 7 of the Complaint, except

admit that Scott Herman was seated in the driver's seat, that Anthony Del Negro was seated in

the front passenger's seat, that Plaintiff was seated in the driver's side rear passenger's seat, and

that Paul DePatie was seated in the passenger's side rear passenger's seat.

        7.      Deny knowledge or information sulficient to form a belief as to the truth of the

allegations set forth in Paragraph "3" of page 7 of the Cornplaint.

        8.      Deny the allegations set forth in Paraglaph "4" of page 7 of the Complaint.

        9.      Deny the allegations set folth in Paragraph "5" of page 7 of the Complaint, except

admit that upon information and belief on October 31,2018, a helicopter appeared overhead

during the traffic stop of the vehicle in wliich Plaintiff was a passenger.




                                                       .\
                                                 'L-
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 3 of 9 PageID #: 82



         10.      Deny the allegations set forth in Paragraph "6" of page 7 of the Complaint, except

admit that on October 31,2018, Plaintiff, Scott Herrnan, Anthony Del Negro, and Paul DePatie

were transported to the 123rd Precinct and were searched prior to being lodged in a holding cell.

         1   1.   Deny the allegations set forth in Paragraph "7" of page 7 of the Complaint, except

admit that on October 31,2018 defendant Cuadros was asked what Plaintiff was being charged

with and that Plaintiff requested to speak with   a supervisor.

         12.      Deny the allegations set forth in Paragraph "8" of page 8 of the Complaint, except

admit that upon information and belief, on October 31,2018, Paul DePatie exited the vehicle

from the passenger's side rear seat, and that a knife was recovered from the floor of the rear

passenger compaftment of that vehicle.

         1   3.   Deny the allegations set forth in Paragraph "9" of page 8 of the Complaint, except

deny knowledge and information sufficient to form a belief as to the truth of the allegation

regarding who acknowledged ownership of a knife recovered from the vehicle on October 31,

201 8.


         14.      Deny the allegations set forth in Paragraph "10" of page 8 of the Complaint,

except admit that on October 31,2018, Plaintiff, Scott Herman, Anthony Del Negro, and Paul

DePatie were transported to the l20th Precinct, that a sergeant at the 1201h Precinct refused to

take custody of plaintiff, Scott Herrnan, Anthony Del Negro, and Paul DePatie, whereupon

Plaintiff, Scott Herman, Anthony Del Negro, and Paul DePatie were transported to Richmond

County Criminal Court.

         15.      Deny the allegations set forth in Paraglaph'011" of page 8 of the Complaint,

except admit that on October 31,2018, Plaintiff, Scott Herman, Anthony Del Negro, and Paul

DePatie were lodged in a holding cell at Richmond County Crirninal Couft.



                                                  -3-
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 4 of 9 PageID #: 83



         16.     Deny the allegations set forth      in Paragraph "12" of   pages   8 and 9 of   the

Complaint, except deny knowledge or information sufficient to form a belief as to the truth of the

allegations    of the identity of the attorney who communicated to Plaintiff what was
communicated on October 31,2018, and admit that on October 31,2018, the District Attorney's

Office charged Scott Herman with Disorderly Conduct, Paul DePatie with criminal possession of

a   knife and Criminal Possession of a Controlled Substance in the Seventh Degree, and Plaintiff

with criminal possession of a knife and Criminal Possession of a Controlled Substance in the

Seventh Degree.

         17.    Deny the allegations set forth       in Paragraph "13" of pages 9 and 10 of      the

Complaint, except deny knowledge and information sufficient to form a belief as to the truth of

the allegations regarding what was discussed at the criminal proceedings on October 3I,2018,

except admit that, upon information and belief, Plaintiff failed to appear for his scheduled

appearance     in Richmond   County Criminal Court after October 37,2018, because he was

incarcerated at that time because of another case.

         18.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph"l4" of page 10 of the Complaint.

         19.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph "15" of page 10 of the Complaint.

         20.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set folth in Paraglaph "76" of page 10 of the Complaint, except admit that upon

information and belief on December 27,2018, Lt. Rogan and Sgt. Regina were assigned to the

Integrity Control Office of the 123rd Precinct, and that the telephone numbers listed            are

associated with that the l23rd Plecinct.



                                               -4
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 5 of 9 PageID #: 84



       2l.      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph "17" of page 10 of the Complaint, except admit that upon

information and belief on January 3,2019, plaintiff was incarcerated.

       22.      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph    "l8" of page 11 of the Complaint, except admit that upon
information and belief, on January 8,2019, Sgt. Regina was assigned to the Integrity Control

Office of the 123rd Precinct.

       23.      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph"79" of page 1 1 of the Complaint, except admit that on January

9,2019,Lt.Pizzo was assigned to the l23rd Precinct, and that the l23rd Precinct is located at the

address listed on the Complaint.

       24.      Deny the allegations set forth in Paragraph "20" of page 11 of the Complaint,

except admit that upon information and belief, during the week of January 14,2019, Lt. Pizzo

was assigned to the l23rd Precinct.

       25,      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph"2T" of page l2 of the Complaint.

       26.      Deny knowledge and information sufflcient to form a belief as to the truth of the

allegations set forth in Paraglaph"22" of page 12 of the Complaint.

       27   .   Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph'023" of page 12 of the Complaint.

       28.      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph*24" of page   l2 of the Cornplaint.




                                               -5-
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 6 of 9 PageID #: 85



         29.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph "25" of page 12 of the Complaint, except admit that charges

resulting from PlaintifPs arrest on October 37,2018 were dismissed.

         30.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph'026" of page 12 of the Complaint.

         31.    Deny knowledge and information sufficient form a belief as to the truth of the

allegations set forth in Paragraph "27" of page 12 of the Complaint and refer the Court to a letter

purportedly signed by a "Paul Depattie" which is annexed to the Complaint at page 27, except

admit that plaintiff and Paul DePatie were charged with criminal possession of a knife and

criminal possession of a controlled substance in regard to their October 31,2018 arrest.

         32.    Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph"28" of page 12 of the Complaint.3

         33.    Deny the allegations set forth on page 36 of the Complaint, except admit that

Plaintiff purports to seek the relief set forth therein.a

                                F'IRST,AF'F'IRM TIVE DEFENSE

         34.    The Complaint fails to state a clairn upon which relief can be granted because

plaintiff was arrested and prosecuted pursuant to probable cause, any search was incident to

lawful atrest, and any use of force was reasonable under the circumstances.

                              SECOND AFFIRMATIVE DEFENSE:

         35.    Defendants have not violated any lights, plivileges,      or immunities under the
Constitution or laws of the United States or the State of New York or any political subdivision

3
    Pug.t l3 through 35 of the Complaint     are document attachments rather than factual pleadings
and therefore no response is required.

oPages 37 and 38 of the Complaint
                                   are document attachments latherthan factual pleadings and
therefore no response is required.

                                                  -6-
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 7 of 9 PageID #: 86



theleof nor have defendants violated any acts of Congress providing for the protection of civil

rights because there was probable cause to arrest and detain Plaintiff.

                              THIRD AFFIRMATIVE DEFENSE:

         36.   The 123rd Police Station is not an entity which can be sued pursuant to the New

York City Charter.

                             FOURTH AFFIRMATIVE DEFENSE                   :


         37. At all times relevant to the acts alleged in the Complaint, the individual
defendants acted reasonably     in the proper and lawful exercise of their discretion, as it      was

reasonable to believe that on October 37,2018     plaintiff violated sections of the New York Penal

Law which gave rise to probable cause to arrest him.

                               FIFTH AFFIRMATIVE DEFENSE

         38.   To the extent Plaintiff asserts a state law claim, plaintiff may have failed to

comply with New York General Municipal Law $$ 50(e), et seq. because he did not file                 a

sufficient or timely notice of claim.

                               SIXTH AFFIRMATIVB DEFENSE

         39.   To the extent Plaintiff asserts a state law claim, Plaintiffs claims are barred, in

palt, by the applicable statute of limitations because he did not file a sufficient or timely notice of

claim.

                            SEVENTH AFFIRMATIVE DEFENSE

         40.   Defendants have not violated any clearly established constitutional or statutory

right of which a reasonable person would have known and therefore is protected by qualified

immunity, as plaintifls arrest and prosecution were supported by, at a minimum, arguable

probable cause to believe plaintiff violated sections of the New York Penal Law on October' 31,

20t8.

                                                -7   -
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 8 of 9 PageID #: 87



                             EIGHTH AFFIRMATIVE DEFBNSE

       41.     Any injury alleged to have been sustained resulted from plaintiffs' own culpable

or negligent conduct, or that of a third-party, and was not the proximate result of any act of

defendants because on October 37,2078, any force used                 by Defendants was de minimus,
reasonable under the circumstances, and/ or incident to   Plaintiff    s   lawful arrest.

       WHEREFORE, defendants Police Officer Cuadros and Police Officer Zielinski request

judgment dismissing the Complaint in its entirety, together with the costs and disbursements of

this action, and such other and further relief as the Court may deem just and proper.


Dated: New York, New York                    JAMES E. JOHNSON
       December 5,2019                       Corporation Counsel of the City of New York
                                             Attorney for Defendants Cuadros and Zielinski
                                             100 Church Street, 3rd Floor
                                             New York, New York 10007
                                             (212) 356-s0st
                                                                ..?
                                                          ,-7
                                             By:
                                                                 S
                                                            Counsel
                                                     Special Federal Litigation Division


To     Kenneth V. Iacone, Sr. (By U.S. Mail)
       Plaintiff Pro Se
       sBr #s679908
       Southern State Prison
       Unit 3, R, C 5-B
       4295 Route 4l
       Delmont, New Jersey 0831 14




                                               -8-
Case 1:19-cv-03859-RPK-VMS Document 20 Filed 12/05/19 Page 9 of 9 PageID #: 88




       19 Civ. 3859   KAMXVMI
       I.INITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       KENNETH V. IACONE, SR., MC#l54549,

                                                                                Plaintiff,

                                         -against-


       123'd POLICE STATION; POLICE OFFICER CUADROS, SHIELD NO
       20548; POLICE OFFICER ZIELINSKI, SHIELD NO. 12893,

                                                                           Defendants.


        ANSWER TO THE COMPLAINT BY DEFENDANTS CUADROS AND
                            ZIELINSKtr


                                  JAMES E. JOHNSON
                       Corporation Counsel of the City of New York
                      Attorney for Defendants Cuadros and Zielinski
                                    100 Church Street
                               New York, New York 10007
                               Of Counsel: Corey S. Shoock
                                   Tel: (212) 356-s0sl



             Due and timely service is hereby admitted.

             New York, N.Y.                                           ,2019

                                                                      ...Esq.

             Attorney.for




                                          -9-
